Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28th 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “friction element” in claims 1, 10 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 8,715,314) in view of Chu et al. (US 2004/0199246).
Regarding claim 1, Janardhan et al. disclose a vaso-occlusion system for occluding an aneurysm (col. 1, lines 20-38; Figures 28G-28I; noting that most of the embodiments could be deployed across the neck of an aneurysm to cause occlusion regardless of whether they are intended for clot retrieval), the system comprising: a delivery catheter (col. 2, lines 47-50); and a vaso-occlusive device (9000; Figure 28I; and other embodiments) adapted to be pushed out of, and retrieved back into a distal end opening of the delivery catheter (the pushing and retrieval means are not structurally required by the claim; the device could be pushed out of and retrieved back into a catheter by some means), the vaso-occlusive device comprising a braided tubular member (col. 54, lines 31-43; col. 91, lines 60-67 and elsewhere) having a longitudinal axis, wherein the braided tubular member is formed of about 24 to 36 strands (col. 50, lines 9-22); wherein the braided tubular member has a non-circular transverse shape in the deployed configuration when released from the delivery catheter (col. 45, lines 34-36; col. 48, lines 14-16; col. 48, lines 14-25).  
Janardhan et al. are silent as to what the braid angles are in the collapsed state; therefore motivating one skilled in the art to seek out an appropriate value from the prior art.
Chu et al. disclose a similar vaso-occlusive device to Janardhan et al. and further disclose braid angles formed between crossing strands of a braided tubular member in a direction of the longitudinal axis being less than 35 degrees when the braided tubular member is held in a collapsed configuration within a delivery catheter (¶[0038]) and which provides sufficient spacing between strands to allow easy expansion and/or collapse (¶[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the crossing strands of Janardhan et al. to have the angles between them of Chu et al. in the collapsed state as a suitable prior art value for this feature which would allow easy expansion and/or collapse of the device.
Janardhan et al. fail to specifically disclose a friction element as claimed for the above embodiments.
However, Janardhan et al. disclose that the stent and flow-diverter embodiments of their invention can be releasably attached to a pusher member (e.g. 200) via a detachment mechanism (col. 107, lines 18-25).  Janardhan et al. disclose embodiments of detachment mechanisms (Figures 25A-1 - 25E) or friction elements configured to frictionally couple a braided tubular member to a pusher member (200 or or 11730 or 10555 or 10557 or 10550) when the braided tubular member is in the collapsed configurations within the delivery catheter and to frictionally release the braided tubular member from the pusher member when the braided tubular member is in the deployed configuration (e.g. Figure 25A-2; col. 145, lines 4-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any of the frictional elements or detachment mechanisms of Janardhan et al. Figures 25A-1 - 25E coupled to the pusher (200) to frictionally release any of the embodiments of Figures 28G-28I as suitable detachment mechanisms previously suggested by Janardhan et al. with a reasonable expectation of success. 
Regarding claim 2, the braided tubular member has a width of between 0.75 mm and 3.0 mm when in the deployed configuration (col. 41, lines 48-67; col. 45, line 66 to col. 46, line 18 of Janardhan et al.). 
Regarding claim 3, the strands comprise wires made out of composite materials (col. 50, lines 9-62 of Janardhan et al.). 
Regarding claim 4, the composite materials include Nitinol and one or more of cobalt-chromium alloy, platinum, platinum ally, and a polymer (col. 50, lines 9-62 of Janardhan et al.). 
Regarding claim 5, braid angles formed between crossing strands of the braided tubular member in the direction of the longitudinal axis are about 35 to 90 degrees when the braided tubular member is in the deployed configuration (col. 52, lines 4-10 and 24-30 of Janardhan et al.). 
Regarding claim 6, Janardhan et al. disclose a wide range of braid angles in the expanded state including those below 50 degrees (col. 52, lines 4-10 and 24-30) but fail to specifically disclose the claimed range.  
Chu et al. effectively disclose braid angles of 45-90 degrees in the expanded state are suitable to allow a balance between flexibility and hoop strength (¶[0037], [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the crossing strands of Janardhan et al. with braid angles of 45-90 degrees (i.e. below 50 degrees in some versions) in order to provide a balance between flexibility and hoop strength as taught by Chu et al.
Regarding claim 7, a pore size formed between strands of the braided tubular member are less than about 0.1 square mm when the braided tubular member is in the deployed configuration (col. 53, lines 7-25 of Janardhan et al.). 
Regarding claim 8, the braided tubular member has a length that is greater than 5 cm when in the deployed configuration (col. 45, lines 13-25 of Janardhan et al.). 
Regarding claim 9, an elongate length of the vaso-occlusive device has a pre-set curve or shape when the braided tubular member is in the deployed configuration (col. 45, lines 34-36 of Janardhan et al.). 
Regarding claim 10-20, the limitations have been effectively addressed above in regard to previous claims.
Regarding claim 21, as modified above, the device would further comprise a pushing member (e.g. 11730) and wherein the friction element comprises a cylindrical body (any of 11732-11738) attached to, and annularly disposed around, the pusher member along a short portion of the pusher member, the friction element having a larger diameter than a diameter of the pusher member, and the cylindrical body disposed within the braided tubular member (Figure 25A-2).  
Regarding claim 22, Janardhan et al. fail to disclose that the friction element is a polymer polymer material having a high friction when contacting the tubular braided member.   Janardhan et al. disclose that the pusher member can be comprised of a polymer (col. 145, lines 61-65) and that the surrounding frictional elements are forced in-between strands of the tubular braided member to frictionally engage them (col. 145, lines 4-49).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed these elements from a high friction polymer so that they could be more easily made using the same material as the pusher and provide better frictional engagement with the braid.
Regarding claim 23, the wire balls (10615) can be regarded as a flare of wires forming prongs which entangle the braid (col. 147, lines 19-42).
Regarding claim 24, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the balls or flares (10615) as braided structures since Janardhan et al. use this method to form numerous forms of balls throughout their invention.
Regarding claim 25, the coiled structure (10605) of Figure 25B can be regarded as a flexible basket as claimed.
Regarding claim 26, the friction element comprises a longitudinally separate region of the pushing member having an expanded diameter larger than a primary diameter of the pushing member (e.g. 10605 and other embodiments).  
Regarding claim 27, the friction element is coupled to the tubular braided member within an inside of the tubular braided member (evident from Figures 25A-2, 25B, 25C and accompanying disclosures).  
Regarding claim 28, the friction element is movable relative to the tubular braided member (col. 145, lines 4-49).  
Regarding claim 29, the device comprises a plurality of friction elements (11732-11738), and wherein each friction element is coupled to the tubular braided member within an inside of the tubular braided member (col. 145, lines 4-49).  
Regarding claim 30, the friction elements are positioned at longitudinally spaced locations along the tubular braided member (Figure 25A-2).  
Regarding claim 31, the friction elements are arranged in a spiral pattern along the tubular braided member (Figure 25B; noting that any portion of the coils can be regarded as an individual friction element as claimed).  
Regarding claim 32, the friction elements are arranged circumferentially around discrete longitudinally spaced locations (Figure 25A-2).  
Regarding claim 33, each friction element comprises one of an annular ring (11732-11738), a C-shaped element and a U-shaped element.

Response to Arguments
Applicant’s arguments filed September 28th 2022 have been fully considered but are not persuasive.  Applicant has argued that of Janardhan et al. fail to disclose the friction element(s) as recited in the new limitations/claims.  Janardhan et al. disclose friction elements in other embodiments (non aneurysm-occluding embodiments) which are easily combinable with (and directly suggested for such combinations) the aneurysm occluding embodiments (i.e. stents and flow-diverters).   Therefore, it is respectfully asserted that the claims are unpatentable over Janardhan et al. under the above modified grounds or rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771